Citation Nr: 1030798	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an effective date earlier than December 22, 
2006 for an increased rating for rheumatic heart disease with 
aortic insufficiency and arteriosclerotic coronary artery 
disease.

2. Entitlement to a rating higher than 60 percent for rheumatic 
heart disease with aortic insufficiency and arteriosclerotic 
coronary artery disease.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1970 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in April 2007 of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a rating decision in March 2009, the RO determined the 
Veteran's arteriosclerotic coronary artery disease was secondary 
to rheumatic heart disease with aortic insufficiency and the 
Board has styled the issue accordingly.

The claim for a rating higher than 60 percent for rheumatic heart 
disease with aortic insufficiency and arteriosclerotic coronary 
artery disease is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

By a rating decision in April 2007, the RO increased the rating 
for rheumatic heart disease with aortic insufficiency to 60 
percent, effective December 22, 2006, the date of receipt of the 
claim for increase, and there was no pending claim or informal 
claim for increase prior to December 22, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 22, 
2006, for the 60 percent rating for service connection rheumatic 
heart disease with aortic insufficiency have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, S. Ct. 1696  
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
February 2007, on the underlying claim for increase.  The notice 
included the type of evidence needed to substantiate the claim 
for increase, namely, evidence that the symptoms had increased 
and the effect on employment.  The Veteran was notified that VA 
would obtain VA records and records from other Federal agencies, 
and that he could submit other records not in the custody of a 
Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable.

As for content and timing of VCAA notice, the document complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (pre-adjudication notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 
2009) (evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on employment).  
Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and private 
medical records.  The Veteran was afforded VA examinations.  



The Veteran has also applied for benefits from the Social 
Security Administration.  The evidence in the claim file, 
however, reveals that the Veteran is receiving benefits soley for 
a bipolar disorder, a condition that is totally unrelated to his 
service-connected disability of rheumatic heart disease with 
aortic insufficiency and arteriosclerotic coronary artery disease  

Therefore, based on the information in the record, the Board 
finds there is no reasonable possibility that these records could 
help substantiate the claim for an earlier effective date and VA 
is not obligated to obtain the records under the duty to assist.  
Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural and Factual Background

In a rating decision dated in December 1971, the RO granted 
service connection for rheumatic heart disease with aortic 
insufficiency and assigned an initial rating of 10 percent.  The 
Veteran did not appeal the rating and the rating became final by 
operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In a rating decision in September 1999, the RO continued the 10 
percent rating.  After the RO notified the Veteran of the 
determination and of his procedural and appellate rights, the 
Veteran did not appeal the adverse determination which became 
final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.



The Veteran's current application for increase was received at 
the RO on December 22, 2006.  Attached to the claim was an 
echocardiogram performed one month earlier, November 18, 2006, 
that demonstrated mild concentric hypertrophy of the left 
ventricle with diastolic dysfunction suggested, moderate aortic 
insufficiency, mild to moderate aortic sclerosis with mild aortic 
stenosis, and mild to moderate mitral annular calcification with 
mild to moderate mitral regurgitation. 

General Principles

A decision of a duly constituted rating agency shall be final and 
binding on all field offices of the Department of Veterans 
Affairs as to conclusions based on the evidence on file at the 
time VA issues written notification.  38 C.F.R. § 3.104

The effective date for a claim for increase is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). 

The exception to the rule allows for the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 year 
from such date; otherwise, the effective date is the date of 
receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  




The Board must look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, for 
benefits and then to all other evidence of record to determine 
the "earliest date as of which," disability is ascertainable.  38 
U.S.C.A. § 5110(b) (2); see 38 C.F.R. §§ 3.400(o) (2), 3.155(a) 
(2009); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Analysis 

The Veteran's rheumatic heart disability was assigned a 10 
percent in December 1971 and continued by the RO in September 
1999.  

Both rating decisions by the RO became final after the Veteran 
was notified of the decision and of his right to appeal.  

The next relevant communication from the Veteran was the current 
claim for increase, which was received at the RO on December 22, 
2006.  

There is no correspondence from the Veteran which, even when 
liberally interpreted, can be construed as a claim, formal or 
informal, for increase for the rheumatic heart disease until 
December 22, 2006.  38 C.F.R. §§ 3.155, 3.160(c).

Therefore under 38 C.F.R. § 3.400(o)(1), the critical dates in 
assigning the effective date is either the date of receipt of the 
current claim, that is, December 22, 2006, or the date it was 
factual ascertainable that an increase in disability had occurred 
if the claim was received within 1 year from such date.

The remaining question is whether under 38 C.F.R. § 3.400(o)(2) 
it was factually ascertainable that an increase in disability had 
occurred within the 1 year prior to the December 22, 2006, date 
of receipt of the current claim for increase.



The term "increase" as used in 38 C.F.R. § 3.400 means increase 
to the next disability level.  Hazan v. Gober, 10 Vet. App. 511, 
519 (1997).  Stated differently, whether the Veteran met the 
criteria for a rating higher than 10 percent, considering all the 
evidence of record, including that for the period between 
December 22, 2005, and December 22, 2006.

The only evidence following the rating decision in 1999, and 
before the claim for increase received on December 22, 2006, was 
a VA echocardiogram dated November 20, 2006, which revealed 
various physical changes, but the findings do not pertain to the 
schedular criteria under Diagnostic Code 7000 for rating 
rheumatic heart disease.  The Board finds the results of the 
November 18, 2006 echocardiogram were not adequate for rating the 
disability. 

As it is not factually ascertainable that the Veteran met the 
criteria for a rating higher than 10 percent rating for the 
rheumatic heart disease prior to the date of receipt of the 
current claim on December 22, 2006, there is no basis for an 
effective date before that date.

And there was no other VA treatment record that may serve as an 
informal claim to an increased rating for rheumatic heart 
disease, and there was no pending informal claim under 38 C.F.R. 
§ 3.157. 

Therefore, due to finality, 38 C.F.R. § 3.160, there was no 
pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) 
or informal claim under 38 C.F.R. §§ 3.155 and 3.157, for an 
increased rating for rheumatic heart disease prior to December 
22, 2006, and there is no factual or legal basis to assign an 
effective date before December 22, 2006, based on an 
unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.








For the above reasons, the preponderance of the evidence is 
against the claim for an effective date earlier than December 22, 
2006, for an increased rating for rheumatic heart disease, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

An effective date before December 22, 2006, for a 60 percent 
rating for rheumatic heart disease with aortic insufficiency is 
denied.


REMAND

On VA examinations in March 2007 and in May 2009, the VA examiner 
estimated the METs, but did not indicate actual testing for METs 
was contraindicated.  38 C.F.R. § 4.100.  

In light of the above, the Board determines that further 
development of the record is needed under the duty to assist, 38 
C.F.R. § 3.159, including a reexamination to verify the current 
severity of the heart disability 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit or authorize 
VA to obtain on his behalf the medical 
records of private treatment since VA last 
requested such records in August 2008 from 
the Heart Clinic, Medford, Oregon); Rogue 
Valley Medical Center; the Klamath Heart 
Clinic/Dr. J. Narkiewicz-Jodko; and the 
Sky Lakes Medical Center.  

2. Obtain VA records since 2006, including 
any testing for an ejection fraction for 
left ventricular dysfunction.  

3. Afford the Veteran a VA examination to 
determine the current severity of the 
Veteran's heart disease.

a). METs testing is required unless 
medically contraindicated.  If METs 
testing can not be done for medical 
reasons, the examiner is asked to explain 
why METs testing is contraindicated and 
then estimate the Veteran's level of 
activity, expressed in METS.

b). Also, the examiner is asked to comment 
on the latest findings of an ejection 
fraction for left ventricular dysfunction.

c). The examiner is asked to state whether 
there is evidence of chronic congestive 
heart failure. 

The claims folder should be made available 
to the examiners for review.

4. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.









The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


